Mr. Justice Thacher
delivered the opinion of the court.
An action, commenced by attachment, was instituted by the *510President and Directors of the Grand Gulf Railroad and Banking Company, for the use of Alfred Ingraham and George Read. The affidavit was made by the usees, the bond was executed by them and conditioned for their effectual prosecution of the suit. The statute requires that the officer granting the attachment “ shall take bond and security from the party plaintiff.” The usees were the real plaintiffs, and the Bank merely the nominal plaintiffs. The affidavit and bond are within the statute. In other respects the proceedings were correct.
Judgment reversed and cause remanded.